Citation Nr: 0932909	
Decision Date: 09/01/09    Archive Date: 09/14/09

DOCKET NO.  05-38 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to a disability evaluation in excess of 30 
percent for bronchial asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Air Force 
from January 1978 to October 1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California which denied a disability rating in excess of10 
percent for bronchial asthma. A subsequent rating action, 
dated in November 2006 increased the Veteran's disability 
rating to 30 percent, effective to the date of his initial 
claim for an increase; however, this is not the maximum 
evaluation possible under the applicable rating criteria and 
the Veteran has not limited his appeal to a 30 percent rating 
for his asthma.  Accordingly, this matter remains in 
appellate status.  See AB v. Brown, 6 Vet. App. 35, 39 
(1993).  The Veteran's file is now under the jurisdiction of 
the RO in Reno, Nevada.  


FINDING OF FACT

The Veteran's service-connected bronchial asthma is 
manifested by no more than overall mild symptoms and 
functional impairment; his intermittent episodes of asthmatic 
attacks are treated by an inhalational bronchodilator 
therapy; he does not require monthly physician visits for 
exacerbations of asthma or intermittent courses of oral or 
parenteral steroid therapy; his post-bronchodilator FEV-1/FVC 
scores upon pulmonary function testing are well above 55 
percent predicted value.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent 
for bronchial asthma have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§  
3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.97, Diagnostic 
Code 6602 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the Veteran with a 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the veteran under the VCAA.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
and, inform the claimant about the information and evidence 
the claimant is expected to provide.  While no longer 
required, in this case it was requested that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).  

Additionally, the Court of Appeals for Veterans' Claims 
(Court) issued a decision in Dingess v. Nicholson, 19 Vet. 
App. 473, 484, 486 (2006), which held that VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) mandate notification of all five elements of a 
service connection claim.  Those five elements include: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  This notice must also inform the Veteran on how 
VA determines that a disability rating and an effective date 
for the award of benefits will be assigned if the claim is 
granted.  Id.  

Further, in Vazquez-Flores v. Peake, 22 Vet. Ap. 37 (2008), 
the Court found that, at a minimum, adequate VCAA notice 
requires that VA notify the claimant that, to substantiate 
such a claim: (1) the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
(2) if the diagnostic code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.

The Board concludes that a January 2004 letter sent to the 
Veteran by the RO adequately apprised him of most of the 
information and evidence needed to substantiate the claim.  
The VCAA letter did not contain the level of specificity set 
forth in Vazquez-Flores.  However, this decision denies the 
claim for an increase and, while specific information was not 
presented as to what criteria are considered in assessing 
entitlement to 60 and 100 percent evaluations (the next two 
available schedular evaluations), the Veteran was 
subsequently presented this information in a statement of the 
case, which re-adjudicated the contested claim. See Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in a SOC or supplemental SOC (SSOC), is 
sufficient to cure a timing defect).  Additionally, the 
Veteran and his representative have shown by the nature of 
the argument presented that they are aware of what 
information and evidence is needed to support a higher rating 
for bronchial asthma.  See, e.g., statements from the Veteran 
and his representative, to include in a transcript of Board 
hearing testimony obtained January 2007.  It is also 
pertinent to note that the Veteran is represented by the 
Disabled American Veterans and that organization is presumed 
to have knowledge of the applicable criteria for rating 
asthma and that neither the Veteran nor his representative 
has pled prejudicial error with respect to the content or 
timing of VCAA notice.  See Shinseki v. Sanders, 129 S. Ct. 
1696 (2009).  

Regarding VA's duty to assist the Veteran in obtaining 
evidence needed to substantiate his claim, the Board finds 
that all necessary assistance has been provided in this case.  
The evidence includes service treatment records and post-
service pertinent medical records, including VA examination 
reports.  There is no indication of any additional relevant 
evidence that has not been obtained.  With respect to the 
clinical examinations, the Board finds that the Veteran was 
provided thorough VA pulmonary examinations that included 
pulmonary function tests.  These evaluations are adequate for 
rating purposes; there is no duty to provide another 
examination or a medical opinion.  See 38 C.F.R. §§ 3.326, 
3.327.  

Legal Criteria-Increased Ratings/General

Disability ratings are determined by applying criteria set 
forth in VA's Schedule for Rating Disabilities.  Ratings are 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. §  4.7.

For claims for an increase  that do not rise out of an 
initial grant of service connection, the Board must consider 
the application of "staged" ratings for different periods 
from the filing of the claim forward, if the evidence 
suggests that such a rating would be appropriate.  See Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

In determining the disability evaluation, VA has a duty to 
consider all possible regulations which may be potentially 
applicable based upon the assertions and issues raised in the 
record.  After such a consideration, VA must explain to the 
Veteran the reasons and bases utilized in the government's 
decision.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Analysis

The Veteran is currently in receipt of a 30 percent rating 
for his service-connected bronchial asthma.  He contends, in 
essence, that his asthma is more disabling than currently 
evaluated.  Following a review of the record, the Board 
concludes that the preponderance of the evidence is against 
the claim for an increased rating at this time.  

Bronchial asthma is rated under Code 6602.  Under this 
provision, a FEV-1 of between 40 to 55 percent predicted, or; 
FEV-1/FVC of 40 to 55 percent, or; at least monthly visits to 
a physician for required care of exacerbations, or; 
intermittent (at least three per year) courses of systemic 
(oral or parenteral) corticosteroids, warrants the assignment 
of a 60 percent rating.  FEV-1 that is less than 40 percent 
predicted, or; FEV-1/FVC less than 40 percent, or; more than 
one attack per week with episodes of respiratory failure, or; 
requires daily use of systemic (oral or parenteral) high does 
corticosteroids or immuno-suppressive medications warrants a 
100 percent rating.  38 C.F.R. § 4.97, Code 6602.  

When evaluating a disorder based on pulmonary function tests, 
the post-bronchodilator results are to be used in applying 
the evaluation criteria in the rating schedule unless the 
post bronchodilator results were poorer than the pre- 
bronchodilator results.  In those cases, use the pre- 
bronchodilator results.  See 38 C.F.R. § 4.96(d)(4).

The Veteran has had several examinations to determine the 
level of severity of his bronchial asthma, and has 
additionally submitted results of numerous pulmonary function 
tests (PFTs) in an attempt to support his claim.  Private 
clinical records from April 2004 show a FEV-1/FVC score of 78 
percent post-bronchodilator usage.  A VA examination of April 
2004 noted no incapacitating episodes of asthma, with the 
Veteran reporting attacks three times a week.  Despite the 
frequency of attacks, respiratory failure was not noted to 
have occurred and it is apparent that the oral inhaler was 
effective in restoring normal breathing.  The Veteran was 
medicated with Albuterol, and had positive responses to 
bronchodilator use.  An additional clinical record, dated in 
December 2005, noted a post-bronchodilator FEV-1/FVC score of 
76.4 percent.  A second VA examination was afforded in July 
2006.  In the associated report, FVC was 91 percent predicted 
and FEV-1 was 77 percent predicted.  The examiner stated that 
the Veteran had a "very, very mild reduction in FV1 FVC."  
Lastly, a "fee basis" VA examination was afforded in April 
2009.  The results of this examination showed that the 
Veteran was medicated with Albuterol, utilized when needing 
rescue from asthmatic attack.  The examiner reviewed the 
pulmonary function tests included in the claims file 
(including older tests from 2003, 2006, and 2007 ) and 
conducted his own examination.  The oldest of these PFTs 
presented an FEV-1 that was 81 percent of the predicted 
value, and an FEV-1/FVC ration of 77.6 percent, with a noted 
increase after bronchodilator usage.  The 2009 assessment 
revealed a post-bronchodilator FEV-1/FVC ratio of 75 percent, 
with FEV-1 being 77.9% predicted and FVC being 84.3 percent 
of the predicted value.  These findings fall well short of 
what is required for a higher rating; in fact they are 
consistent with no more than mild impairment and the 
diagnosis was recorded as mild intermittent bronchial asthma.  
38 C.F.R. § 4.97, Diagnostic Code 6602.  The examiner did 
indicate that the Veteran should be considered for a steroid 
inhaler in addition to his current medications.  

Essentially, the findings of the Veteran's pulmonary function 
tests do not show FEV-1, or FEV-1/FVC values of between 40 
and 55 percent, and it is not indicated that the Veteran 
requires monthly visits to a physician or has attacks that 
are productive of respiratory failure.  It has been 
recommended that the Veteran be considered for a steroid 
inhaler; however, at the time of his last examination, in 
April 2009, he had not undergone at least three annual 
courses of steroid treatment.  As this is the case, the 
Veteran has not met the requirements for the next highest 
rating of 60 percent under the applicable schedular criteria.  
See 38 C.F.R. § 4.97, Diagnostic Code 6602.  Given the 
competent medical evidence of record, it is clear that the 
Veteran experiences mild intermittent asthma which is treated 
through prescribed medication, and that he is able to self-
medicate with his inhaler to rescue from attack.  Should, 
eventually, the Veteran need steroid therapy at least three 
times per year, he should, at that time, file a claim for an 
increase in benefits.  The medical evidence does not show any 
history of such steroid therapy, his PFT scores are not 
within the range of 40-55 percent, and as his attacks are not 
productive of respiratory failure requiring physician 
intervention, there is no basis for an increase in schedular 
evaluation.  

Additionally, the Veteran has not demonstrated that his 
asthma is causative of marked interference with employment 
or, alternatively, that the condition is so severe as to 
require frequent hospitalization.  The Veteran voluntarily 
retired from the U.S. Air Force after a lengthy and 
distinguished period of service, and now works in hospital 
administration at the VA Medical Center in Las Vegas.  He has 
stated that his asthma makes it difficult to climb steps and 
to walk great distances; however, he is still able to 
maintain gainful employment.  As this is the case, the 
disability picture is not so unique as to require a referral 
to the Director of VA's Compensation and Pension Service for 
consideration of an extraschedular rating.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

Given the above, the Board must deny the claim for an 
increase.  The Board acknowledges that VA is statutorily 
required to resolve the benefit of the doubt in favor of the 
appellant when there is an approximate balance of positive 
and negative evidence regarding the merits of an outstanding 
issue.  That doctrine, however, is not applicable in this 
case because the preponderance of the evidence is against the 
Veteran's claim.  38 U.S.C.A. § 5107(b); see also, e.g., 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).





ORDER

Entitlement to a disability rating in excess of 30 percent 
for bronchial asthma is denied.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


